DETAILED ACTION
Formal Matters
Claims 3-6 and 16-17 are cancelled.  Claims 1, 2, 7-15 and 18-20 are pending and under examination.  

Priority
The instant application is a continuation of 15/850,595 filed on 12/21/2017, which claims priority from US provisional application 62/439,956 filed on 12/29/2016.  

Information Disclosure Statements
	The information disclosure statement filed on 03/13/2020 has been considered by the examiner.  

Claims Objections
	Claim 7 is objected to for the recitation of “sodium chloridev” which needs to be “sodium chloride;”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gan US 20160158143 (published on 6-9-2016 with different inventors, same assignee, within 1 year grace period).
Gan teaches a composition in table 9:
TABLE 9*


% Concentration
Ingredient
(by weight)





Water
50
Glyceryl Sterate
7
Butyrospermum Parkii (Shea) Butter
6
Zea Mays (corn) Germ Oil
5
Pentylene Glycol
4
Dimethicone
2
Cetyl Phosphate
2
Glycerin
2
Cetearyl Alcohol
1.5
Triethonolamine
1.5
Tetrahexyldecyl Ascorbate
1
Bifida ferment lysate
1
Ceteareth-33
0.5
Polymethyl Methacrylate
0.5
Phenoxyethanol
0.5
Carbomer
0.5
Oenothera Biennis (evening primrose) Seed Extract
0.25
Methylparaben
0.2
BHT
0.2
Disodium EDTA
0.1

0.1
Hydroxypropyl Cyclodextrin
0.1
Adenosine
0.05
Rhododendron Ferrugineum extract
0.02
Iodopropynyl butylcarbamate
0.01
Sodium benzoate
0.003
Acetic acid
0.002
Dextran
0.001
Lactic acid
0.001
Trifuoroacetyl Tripeptide-2
0.0004
Citric Acid
0.0001
Opuntia Tuna Fruit Extract (optional)
0.05
Excipients**
q.s.

In addition, claim 53-55 of Gan anticipates adding acrylates/C10-30 acrylate crosspolymer to its topical compositions with shea butter, glycerin, water, disodium EDTA and triethanolamine.  Claim 65 of Gan anticipates making an emulsion or serum.  Gan anticipates applying the composition to skin (claims 66-73 of Gan).  Gan teaches dry skin (paragraphs 14 and 107).  This would provide the effects of instant claims 10-13 (see MPEP 2112 – a composition (of moisturizers in this case) applied to skin (dry skin) and its properties are inseparable) as the formulation of table 9 contains the same moisturizers as the composition of the instant claims (shea butter and glycerin).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hines US 2011/0044920.  
The claimed composition either contains butyrospermum parkii (shea butter); a combination of PEG-50 shea butter with either sodium laureth sulfate and/or sodium lauryl sulfate; or both of these options.  

One of ordinary skill in the art at the time of instant filing would have produced a method for moisturizing/hydrating skin with a formulation of the instant claims as Hines teaches each of the items of the instant claims with overlapping concentration ranges (MPEP 2144.05 – obviousness of overlapping ranges) and also teaches application of the composition to the skin (including dry skin) for its moisturizing/hydrating activity.  One would expect fast moisturizing of the skin upon application to an area of the skin.  Hines also motivates the forms of emulsions, solutions and gels for its skin care formulation vehicles.  

Claims 7, 8, 18 and 19 in addition to Claims 1, 2, 9-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hines US 2011/0044920 and Yu US 20090068255.  
Hines teaches the claims as discussed above.  Hines teaches sodium methyl cocoyl taurate (paragraph 18). Hines teaches 10 to 20% sodium methyl cocoyl taurate (paragraph 22 and table 10).  Hines teaches polysorbate 20 as a suitable moisturizing agent (paragraph 76) and as an emulsifier (paragraph 82).  Hines teaches 0.0001 to 10% betaine (table 4). Hines teaches PEG-12 dimethicone (paragraph 14). Hines teaches adding cationic polymers (paragraph 92).  Hines teaches cyclodextrins as absorbents (paragraph 71).  
Hines does not teach lauramidopropyl betaine (a particular betaine), sodium chloride, polyquaternium-7 and hydroxypropyl cyclodextrin (a particular cyclodextrin).
Yu teaches skin care compositions (abstract).  Yu teaches topical formulations like gels, solutions, ointments, lotions and creams (paragraphs 167 and 169, examples 3-20).  Lotions and creams are typically emulsions.  Yu teaches routine ingredients (preservatives/antioxidants/chelating agents) for the compositions (paragraph 116).  Yu teaches hydroxypropyl cyclodextrin (paragraph 116).  Yu teaches sodium chloride in thickeners/viscosity modifiers and salts (paragraphs 125 and 135).  Yu teaches sodium chloride as an exemplary diluent (paragraph 151).  Yu teaches 1.5% of sodium chloride (paragraph 228).  Yu teaches polyquaternium-7 as a suitable film forming agent (paragraph 128).  Yu teaches lauramidopropyl betaine as a thickener/viscosity modifier (paragraph 125).  Thus, these ingredients are recognized for functionalities that would be important to a topical skin formulation by the teachings of Yu.  Yu teaches 5 to 10% of thickening agent (paragraph 125).  Yu teaches 0.0001 to 5% by weight of preservative, antioxidant, or chelating agent (paragraph 116).  Yu teaches 0.1 to 10% of film 
One of ordinary skill in the art at the time of instant filing would have included the components taught by Yu into topical skin compositions for treatment of skin as acceptable agents for skin care formulations as each of the references is to a skin care formulation (MPEP 2144.06).  Yu and Hines provide for overlapping ranges of ingredients and/or categories of ingredients including certain compounds of the instant claims as acceptable for purposes provided by Hines and Yu (MPEP 2144.05 – obviousness of overlapping ranges).  Thus, there was a reasonable expectation of success in producing the instantly claimed invention 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 9-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18 of U.S. Patent No. US 10617629 in view of Hines US 2011/0044920. 

The claims of ‘629 do not provide acrylates copolymer, acrylates/C10-30 alkyl acrylate crosspolymer or citric acid.  
Hines teaches a topical skin care composition with water, glycerin, disodium EDTA, shea butter, and dimethicone (abstract and claim 1 of Hines).  Hines teaches acrylates copolymer and acrylates/C10-30 alkyl acrylate crosspolymer (paragraph 22).  Hines teaches triethanolamine (paragraph 22 and tables 4 and 7 and 13).  The composition table 13 has at least 60% water, 0.01-10% disodium EDTA, 0.1-10% glycerin, 0.1-10% triethanolamine, 0.1-10% acrylates/C10-30 alkyl acrylate crosspolymer, and 0.1-10% acrylates copolymer.  Hines teaches compositions with 0.1-1% citric acid (paragraphs 13, 14 and 22).  Hines teaches citric acid as a pH adjuster (paragraph 71).  Hines teaches 0.0001 to 10% of Shea butter (table 5) and 0.1 to 10% of butyrospermum parkii (table 11).  Hines teaches a moisturizer in table 11 with Butyrospermum Parkii, water, glycerin, disodium EDTA, and dimethicone (a composition that would moisturize the skin).  Hines teaches emulsions, solutions, gels, and other vehicles (paragraphs 8 and 63).  Hines teaches a test for skin dryness to test the ability of its compositions (example 4).  Hines teaches moisturizing agents (paragraph 75).  Hines teaches skin cleanser (paragraph 22).  Hines teaches a skin smoothness assay (paragraphs 122 and 123). Hines teaches hydration assays (paragraph 118). Hines teaches as skin becomes more hydrated it has increased conductivity (paragraph 118).  
One of ordinary skill in the art would have utilized acrylate copolymers and citric acid of Hines as appropriate skin care ingredients in a skin care composition as claimed in ‘629.  Hines .  

Claims 1, 2, 9-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9814670 in view of Hines US 2011/0044920. 
The claims (claims 1-17) of ‘670 teach a cosmetic composition and method of treating skin with water, glycerin, acrylates/C10-30 alkyl acrylate crosspolymer, shea butter, and triethanolamine.  
The claims of ‘670 does not teach citric acid.
Hines teaches a topical skin care composition with water, glycerin, disodium EDTA, shea butter, and dimethicone (abstract and claim 1 of Hines).  Hines teaches acrylates copolymer and acrylates/C10-30 alkyl acrylate crosspolymer (paragraph 22).  Hines teaches triethanolamine (paragraph 22 and tables 4 and 7 and 13).  The composition table 13 has at least 60% water, 0.01-10% disodium EDTA, 0.1-10% glycerin, 0.1-10% triethanolamine, 0.1-10% acrylates/C10-30 alkyl acrylate crosspolymer, and 0.1-10% acrylates copolymer.  Hines teaches compositions with 0.1-1% citric acid (paragraphs 13, 14 and 22).  Hines teaches citric acid as a pH adjuster (paragraph 71).  Hines teaches 0.0001 to 10% of Shea butter (table 5) and 0.1 to 10% of butyrospermum parkii (table 11).  Hines teaches a moisturizer in table 11 with Butyrospermum Parkii, water, glycerin, disodium EDTA, and dimethicone (a composition that would moisturize the skin).  Hines teaches emulsions, solutions, gels, and other vehicles (paragraphs 8 and 63).  Hines teaches a test for skin dryness to test the ability of its compositions (example 4).  Hines teaches moisturizing agents (paragraph 75).  Hines teaches skin cleanser (paragraph 22).  Hines 
One of ordinary skill in the art would have utilized acrylate copolymers and citric acid of Hines as appropriate skin care ingredients in a skin care composition as claimed in ‘670.  Hines teaches overlapping ranges of acrylates copolymer and citric acid (MPEP 2144.06 – obviousness of overlapping ranges).  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK V STEVENS/Primary Examiner, Art Unit 1613